Mr. Justice Thomson delivered the opinion of the court. 5. Innkeepers — what is essential to limitation of liability for guest’s money deposited with clerh by posted notice. To limit an innkeeper’s liability for a guest’s money, intrusted to the innkeeper’s clerk, by posting a notice, it is necessary that the notice shall have been clear and explicit and that the innkeeper show that knowledge of the notice was brought home to the guest, and the mere posting on the hotel wall of r. sign reading, “Not responsible for valuables or money lost or stolen in its premises beyond the value of $5.00,” without any showing that it was brought to the guest’s knowledge, is not sufficient to relieve the innkeeper from liability for a sum of money in excess of that amount intrusted by a guest to the clerk and stolen by him.